Citation Nr: 1044253	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-11 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a splenectomy.

4.  Entitlement to service connection for a head concussion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for bilateral hearing 
loss, bilateral tinnitus, a splenectomy, and a head concussion.  
In October 2008, the Veteran submitted a notice of disagreement 
and subsequently perfected his appeal in March 2009.

In October 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
bilateral tinnitus, a splenectomy, and a head concussion.

The Veteran alleges that he currently has hearing loss, tinnitus, 
abdominal pain, and headaches that are the result of his military 
service.  Specifically, he contends that he was exposed to loud 
noises as an anti-aircraft gunner and has experienced decreased 
hearing and ringing in his ears since that time.  He also reports 
multiple head injuries and periods of lost consciousness while 
playing football in the Army.  Finally, he reports having 
experienced a ruptured spleen, following an in-service football 
injury, and having had surgery to remove his spleen.  Therefore, 
he believes service connection is warranted.

The Veteran's service treatment records and service personnel 
records apparently were burned in a July 1973 fire at the 
National Personnel Records Center's records storage facility in 
St. Louis, Missouri.  In any event, there is no record of his 
reported in-service injuries or his military occupational 
specialty to determine in-service noise exposure.  However, the 
Veteran has submitted lay statements from his wife and friends to 
support his reports of in-service injuries and continuous 
symptoms since service.

Additionally, the Veteran's post-service VA treatment records 
show that he has been treated for hearing loss and tinnitus, 
abdominal pain, and intermittent headaches.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is: (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the lay evidence supporting in-service incurrence and 
continuous symptoms, post-service medical evidence of diagnosed 
disabilities, and the Veteran's report that his hearing loss, 
tinnitus, splenectomy, and head concussion are related to in-
service injuries and acoustic trauma, the Board finds that 
examinations and medical nexus opinions are necessary in order to 
properly resolve the claims of entitlement to service connection 
for bilateral hearing loss, bilateral tinnitus, a splenectomy, 
and a head concussion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); see also McLendon, supra.  

As the United States Court of Appeals for Veterans Claims (Court) 
explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, ordering a 
medical examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin at 175.  For the reasons described above, the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss, bilateral tinnitus, a splenectomy, and a head concussion 
must be remanded for VA examinations and nexus opinions.

Additionally, as the case is being remanded, the Board will take 
the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the 
Muskogee VA Medical Center, covering the 
period from December 15, 2009, to the 
present, should be obtained and added to the 
claims folder.

2.  The Veteran must be scheduled for VA 
examinations with appropriate examiners to 
determine the nature and etiology of his 
bilateral hearing loss, tinnitus, 
splenectomy, and head concussion.  The 
examiners must review pertinent documents in 
the Veteran's claims file in conjunction with 
the examinations.  This must be noted in the 
examination reports.

With regard to the Veteran's bilateral hearing 
loss and tinnitus, the examiner should obtain 
from the Veteran a complete history of post-
service noise exposure.  The examiner must 
state whether it is at least as likely as not 
that the Veteran's current bilateral hearing 
loss and tinnitus were caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by a 
disease or injury in service, including in-
service noise exposure.

With regard to the Veteran's claimed 
splenectomy, the examiner must state whether 
the Veteran's abdominal scar is consistent 
with a splenectomy and whether there are any 
residuals thereof.  If so, the examiner must 
state whether it is at least as likely as not 
that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service.  

With regard to the Veteran's head concussion, 
the examiner must state whether the Veteran 
currently has residuals of a head injury and, 
if so, whether it is at least as likely as 
not that such a disability was caused or 
aggravated (permanently increased in severity 
beyond the natural progression of the 
disorder) by a disease or injury in service.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiners should provide a 
complete rationale for any opinion provided.

3.  After completing the above actions and 
any other notification or development deemed 
necessary, the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus, a 
splenectomy, and a head concussion should be 
readjudicated.  If any of the claims remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) 
(2010).

